Order of the City Court of Yonkers denying defendant’s motion, made on a special appearance, to vacate the service of a summons on the ground of want of jurisdiction where it is conceded that neither the plaintiff nor the defendant resides in the city of Yonkers, reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Paragraph (b), subdivision 3, section 2, of the Yonkers City Court Act (Laws of 1930, chap. 852)  requires that either the plaintiff or the defendant be a resident of the city of Yonkers at the time of the commencement of the action. Here there is no general appearance such as was present in Battaly v. Cofin (236 App. Div. 807) and Meyer v. Chester View, Incorporated (-250 id. 863). Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.